Citation Nr: 0814331	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1970 to January 1972, including service 
overseas during the Vietnam War.
Service connection for PTSD was initially denied in a May 
1998 rating decision.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas which, in part, determined that new and material 
evidence had not been submitted to reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

In an attempt to verify the veteran's PTSD stressors, the RO 
submitted the veteran's DD Form 214 and stressor statement to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  JSRRC returned command chronologies from the 2nd 
Battalion, 11th Marines, 1st Marine Division in conformity 
with the duty assignment reflected on the veteran's DD 214.  
However, review of the veteran's service personnel records 
indicate that while in Vietnam the veteran was assigned to 
the 3rd Battalion, 11th Marines, 1st Marine Division.  
Accordingly, JSRRC should be contacted with the corrected 
information as to the veteran's assignment with the 3rd 
Battalion in Vietnam from August 1970 to October 1970 to 
attempt to verify the veteran's claimed stressors.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  VA's duty to assist includes the duty to 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency, including service 
records.  Consequently, the Board finds that this issue must 
be remanded so that further attempts can be made to locate 
the correct records.

Accordingly, the case is REMANDED for the following action:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
214, a copy of the veteran's record of 
service reflecting service with the 3rd 
Battalion, 11th Marines, 1st Marine 
Division in Vietnam, a copy of this 
remand, and all associated documents, 
should be sent to JSRRC.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors during his 
service in Vietnam with the 3rd 
Battalion, 11th Marines, 1st Marine 
Division from August 15, 1970 to October 
5, 1970.

2.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the AOJ should 
readjudicate the claim. If the benefit 
sought on appeal is not granted, an 
appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



